FIRST AMENDMENT

 

THIS FIRST AMENDMENT (this “Amendment”) is made and entered into as of
__________________, 2014, by and between VII Pac Shores Investors, L.L.C., a
Delaware limited liability company (“Landlord”), and BROADVISION, INC., a
Delaware corporation (“Tenant”).

 

RECITALS

 

A.Landlord and Tenant are parties to that certain lease dated April 18, 2012 (as
amended, the “Lease”).  Pursuant to the Lease, Landlord has leased to Tenant
space currently containing approximately 16,399 rentable square feet (the
“Premises”) described as Suite No(s). 210 and 230 on the 2nd floor of the
building commonly known as 1700 Seaport Boulevard located at 1700 Seaport
Boulevard, Redwood City, CA (the “Building”).

 

B.The Lease will expire by its terms on June 30, 2015 (the “Existing Expiration
Date”), and the parties wish to extend the term of the Lease on the following
terms and conditions.

 

NOW, THEREFORE,  in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.



Extension.  The term of the Lease is hereby extended through June 30, 2018 (the
“Extended Expiration Date”).  The portion of the term of the Lease beginning on
the date immediately following the Existing Expiration Date (the “Extension
Date”) and ending on the Extended Expiration Date shall be referred to herein as
the “Extended Term”.

 

2.Base Rent.  During the Extended Term, the schedule of Base Rent shall be as
follows:

 

Period of Extended Term

Monthly Base Rent

7/1/15 – 6/30/16

$57,396.50

7/1/16 – 6/30/17

$59,118.40

7/1/17 – 6/30/18

$60,891.95

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

Notwithstanding the foregoing, Base Rent shall be abated, in the amount of
$57,396.50 per month, for the first full calendar month of the Extended Term;
provided, however, that if a Default exists when any such abatement would
otherwise apply, such abatement shall be deferred until the date, if any, on
which such Default is cured.

 

3.Security Deposit.  No additional security deposit shall be required in
connection with this Amendment.

 

4.Expenses and Taxes.  During the Extended Term, Tenant shall pay for Tenant’s
Share of Expenses and Taxes in accordance with the terms of the Lease.

 





 

--------------------------------------------------------------------------------

 

5.Improvements to Premises.

 

5.1.Configuration and Condition of Premises.  Tenant acknowledges that it is in
possession of the Premises and agrees to accept them “as is” without any
representation by Landlord regarding their configuration or condition and
without any obligation on the part of Landlord to perform or pay for any
alteration or improvement, except as may be otherwise expressly provided in this
Amendment.

 

5.2.Responsibility for Improvements to Premises.  Tenant shall be entitled to
perform improvements to the Premises, and to receive an allowance from Landlord
for such improvements, in accordance with the Work Letter attached hereto as
Exhibit A.

 

6.Other Pertinent Provisions.  Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

6.1.Furniture.  Effective as of the date of mutual execution and delivery of
this Amendment, Landlord, in consideration of $1.00 and other valuable
consideration, the receipt and sufficiency whereof are hereby acknowledged,
hereby quitclaims and conveys Landlord’s Furniture (defined in Section 7 of
Exhibit F to the Lease) to Tenant.  All warranties of title, quality, condition,
fitness of use, and merchantability are hereby excluded and Tenant accepts the
Furniture in its “as is” / “where is” condition.”  Accordingly, from and after
the date of mutual execution and delivery of this Amendment, as between Landlord
and Tenant, the Furniture shall be deemed Tenant’s personal property for all
purposes under the Lease.

 

6.2.California Public Resources Code § 25402.10.  If Tenant (or any party
claiming by, through or under Tenant) pays directly to the provider for any
energy consumed at the Building, Tenant, promptly upon request, shall deliver to
Landlord (or, at Landlord’s option, execute and deliver to Landlord an
instrument enabling Landlord to obtain from such provider) any data about such
consumption that Landlord, in its reasonable judgment, is required to disclose
to a prospective buyer, tenant or mortgage lender under California Public
Resources Code § 25402.10 or any similar law.

 

6.3.California Civil Code Section 1938.  Pursuant to California Civil Code
§ 1938, Landlord hereby states that the Premises have not undergone inspection
by a Certified Access Specialist (CASp) (defined in California Civil Code
§ 55.52).

 

7.Miscellaneous.

 

7.1.This Amendment and the attached exhibit, which are hereby incorporated into
and made a part of this Amendment, sets forth the entire agreement between the
parties with respect to the matters set forth herein.  There have been no
additional oral or written representations or agreements.  Tenant shall not be
entitled, in connection with entering into this Amendment, to any free rent,
allowance, alteration, improvement or similar economic incentive to which Tenant
may have been entitled in connection with entering into the Lease, except as may
be otherwise expressly provided in this Amendment.

 

7.2.Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.

 





 

--------------------------------------------------------------------------------

 

7.3.In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

7.4.Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant.  Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
it to Tenant.

 

7.5.Capitalized terms used but not defined in this Amendment shall have the
meanings given in the Lease.

 

7.6.Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers (other than Cornish & Carey Commercial, a
California corporation) claiming to have represented Tenant in connection with
this Amendment.  Landlord shall indemnify and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
and agents, and the respective principals and members of any such agents
harmless from all claims of any brokers claiming to have represented Landlord in
connection with this Amendment.  Tenant acknowledges that any assistance
rendered by any agent or employee of any affiliate of Landlord in connection
with this Amendment has been made as an accommodation to Tenant solely in
furtherance of consummating the transaction on behalf of Landlord, and not as
agent for Tenant.

 

7.7.If Tenant has any expansion right (whether such right is designated as a
right of first offer, right of first refusal, expansion option or otherwise)
that was granted to Tenant under the Lease (as determined without giving effect
to this Amendment) and that, by virtue of this Amendment, will continue in
effect during the Extended Term, then, from and after the Extension Date, such
expansion right shall be subject and subordinate to any expansion right (whether
such right is designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building or Project existing
on the date of mutual execution and delivery hereof.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

 

LANDLORD:

 

 

 

VII Pac Shores Investors, L.L.C., a Delaware limited liability company

 

 

By:

Name:

Title:

 

 

 

 

 

 

 

TENANT:

 

 

BROADVISION, INC., a Delaware corporation

 

By:_____________________________

 

Name:_____________________________

 

Title:_____________________________

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

WORK LETTER

 

 

As used in this Exhibit A (this “Work Letter”), the following terms shall have
the following meanings:

 

(i)



“Tenant Improvements” means all improvements to be constructed in the Premises
pursuant to this Work Letter;

 

(ii)



“Tenant Improvement Work” means the construction of the Tenant Improvements,
together with any related work (including demolition) that is necessary to
construct the Tenant Improvements; and

 

(iii)



“Agreement” means the amendment of which this Work Letter is a part.

 

1



ALLOWANCE.

1.1 Allowance.  Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $115,045.00 (i.e., $7.00 per
rentable square foot of the Premises) to be applied toward the Allowance Items
(defined in Section 1.2 below).  Tenant shall be responsible for all costs
associated with the Tenant Improvement Work, including the costs of the
Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter.  Notwithstanding any contrary
provision of this Agreement, if Tenant fails to use the entire Allowance by
February 28, 2016, the unused amount shall revert to Landlord and Tenant shall
have no further rights with respect thereto; provided, however, that if no
Default then exists, Landlord shall apply the unused Allowance against
installments of Monthly Rent next coming due under this Lease.

1.2 Disbursement of Allowance.

1.2.1Allowance Items.  Except as otherwise provided in this Work Letter, the
Allowance shall be disbursed by Landlord only for the following items (the
“Allowance Items”):  (a) the fees of Tenant’s architect and engineers, if any,
and any Review Fees (defined in Section 2.3 below); (b) [Intentionally Omitted];
(c) plan-check, permit and license fees relating to performance of the Tenant
Improvement Work; (d) the cost of performing the Tenant Improvement Work,
including after hours charges, testing and inspection costs, freight elevator
usage, hoisting and trash removal costs, and contractors’ fees and general
conditions; (e) the cost of any change to the base, shell or core of the
Premises or Building required by Tenant’s plans and specifications (the “Plans”)
(including if such change is due to the fact that such work is prepared on an
unoccupied basis), including all direct architectural and/or engineering fees
and expenses incurred in connection therewith; (f) the cost of any change to the
Plans or the Tenant Improvement Work required by Law; (g) [Intentionally
Omitted]; (h) sales and use taxes; and (i) all other costs expended by Landlord
in connection with the performance of the Tenant Improvement Work.

1.2.2Disbursement.    Subject to the terms hereof, Landlord shall make monthly
disbursements of the Allowance for Allowance Items as follows:

1.2.2.1Monthly Disbursements.  Not more frequently than once per calendar month,
Tenant may deliver to Landlord:  (i) a request for payment of Tenant’s
contractor, approved by Tenant, in



 

--------------------------------------------------------------------------------

 

AIA G-702/G-703 format or another format reasonably requested by Landlord,
showing the schedule of values, by trade, of percentage of completion of the
Tenant Improvement Work, detailing the portion of the work completed and the
portion not completed (which approved request shall be deemed Tenant’s approval
and acceptance of the work and materials described therein); (ii) copies of all
third-party contracts (including change orders) pursuant to which the Tenant
Improvement Work has been performed (collectively, the “Construction
Contracts”); (iii) copies of invoices for all labor and materials provided to
the Premises and covered by such request for payment; (iv) executed conditional
mechanic’s lien releases from all parties who have provided such labor or
materials to the Premises (along with executed unconditional mechanic’s lien
releases for any prior payments made pursuant to this paragraph) satisfying
California Civil Code §§ 8132 and/or 8134, as applicable; and (v) all other
information reasonably requested by Landlord.  Subject to the terms hereof,
within 30 days after receiving such materials, Landlord shall deliver a check to
Tenant, payable jointly to Tenant and its contractor, in the amount of the
lesser of (a) Landlord’s Share (defined below) of the amount requested by Tenant
pursuant to the preceding sentence, less a 10% retention (the aggregate amount
of such retentions shall be referred to in this Work Letter as the “Final
Retention”), or (b) the amount of any remaining portion of the Allowance (not
including the Final Retention).  Landlord’s payment of such amounts shall not be
deemed Landlord’s approval or acceptance of the work or materials described in
Tenant’s payment request.  As used in this Section 1.2.2.1, “Landlord’s Share”
means the lesser of (i) 100%, or (ii) the percentage obtained by dividing the
Allowance by the estimated sum of all Allowance Items, as determined based on
the Construction Contracts.



1.2.2.2Final Retention.  Subject to the terms hereof, Landlord shall deliver to
Tenant a check for the Final Retention, together with any other undisbursed
portion of the Allowance required to pay for the Allowance Items, within 30 days
after the latest of (a) the completion of the Tenant Improvement Work in
accordance with the approved plans and specifications; (b) Landlord’s receipt of
(i) copies of all Construction Contracts; (ii) copies of invoices for all labor
and materials provided to the Premises; (iii) executed unconditional mechanic’s
lien releases satisfying California Civil Code § 8138; (iv) a certificate from
Tenant’s architect, in a form reasonably acceptable to Landlord, certifying that
the Tenant Improvement Work has been substantially completed; (v) evidence that
all governmental approvals required for Tenant to legally occupy the Premises
have been obtained; and (vi) any other information reasonably requested by
Landlord; (c) Tenant’s delivery to Landlord of “as built” drawings (in CAD
format, if requested by Landlord); or (d) Tenant’s compliance with Landlord’s
standard “close‑out” requirements regarding city approvals, closeout tasks,
Tenant’s contractor, financial close-out matters, and Tenant’s
vendors.  Landlord’s payment of the Final Retention shall not be deemed
Landlord’s approval or acceptance of the work or materials described in Tenant’s
payment requests.

 

2



MISCELLANEOUS.    

2.1 Applicable Lease Provisions.  Without limitation, the Tenant Improvement
Work shall be subject to Sections 7.2,  7.3 and 8 of the Lease.

2.2 Plans and Specifications.  Landlord shall provide Tenant with notice
approving or disapproving any proposed plans and specifications for the Tenant
Improvement Work within the Required Period (defined below) after the later of
Landlord’s receipt thereof from Tenant or the mutual execution and delivery of
this Agreement.  As used herein, “Required Period” means (a) 15 business days in
the case of construction drawings, and (b) 10 business days in the case of any
other plans and specifications (including a space plan).  Any such notice of
disapproval shall describe with reasonable specificity the basis for Landlord’s
disapproval and the changes that would be necessary to resolve Landlord’s
objections.



 

--------------------------------------------------------------------------------

 

2.3 Review Fees.  Tenant shall reimburse Landlord, upon demand, for any fees
reasonably incurred by Landlord for review of the Plans by Landlord’s third
party consultants (“Review Fees”).

2.4 Tenant Default.  Notwithstanding any contrary provision of this Agreement,
if Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, then (a) Landlord’s obligations under this Work Letter shall be
excused, and Landlord may cause Tenant’s contractor to cease performance of the
Tenant Improvement Work, until such default is cured, and (b) Tenant shall be
responsible for any resulting delay in the completion of the Tenant Improvement
Work. 

2.5 Other.  This Work Letter shall not apply to any space other than the
Premises.

 

 



 

--------------------------------------------------------------------------------